

115 HR 3540 IH: Quadrennial Energy Review Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3540IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Rush (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Department of Energy Organization Act to replace the current requirement for a
			 biennial energy policy plan with a Quadrennial Energy Review, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Quadrennial Energy Review Act of 2017. 2.FindingCongress finds that the development of an energy policy resulting from a Quadrennial Energy Review would—
 (1)enhance the energy security of the United States; (2)create jobs; and
 (3)mitigate environmental harm. 3.Quadrennial energy review (a)In generalSection 801 of the Department of Energy Organization Act (42 U.S.C. 7321) is amended to read as follows:
				
					801.Quadrennial energy review
						(a)Quadrennial energy review task force
 (1)EstablishmentOnce every 4 years after the date of enactment of the Quadrennial Energy Review Act of 2017, the President shall establish a Quadrennial Energy Review Task Force (referred to in this section as a Task Force) to conduct and coordinate the Quadrennial Energy Review.
 (2)ChairpersonThe Secretary shall be the chairperson of a Task Force. (3)MembershipA Task Force shall be comprised of the Secretary and representatives, at level I or II of the Executive Schedule, of other appropriate Federal agencies. Such agencies may include—
 (A)the Department of Commerce; (B)the Department of Defense;
 (C)the Department of State; (D)the Department of the Interior;
 (E)the Department of Agriculture; (F)the Department of the Treasury;
 (G)the Department of Transportation; (H)the Office of Management and Budget;
 (I)the National Science Foundation; (J)the Environmental Protection Agency; and
 (K)such other Federal agencies, including entities within the Executive Office of the President, as the President considers to be appropriate.
								(b)Conduct of review
 (1)In generalEach Quadrennial Energy Review shall be conducted to— (A)provide an integrated view of important national energy objectives and Federal energy policy; and
 (B)identify the maximum practicable alignment of programs, incentives, regulations, and partnerships. (2)ElementsIn conducting a Quadrennial Energy Review, a Task Force shall—
 (A)establish integrated, governmentwide national energy objectives in the context of economic, environmental, and security priorities;
 (B)recommend coordinated actions across Federal agencies; (C)provide a strong analytical base for Federal energy policy decisions;
 (D)provide an analysis of reasonable estimates of future Federal budgetary resources when making recommendations; and
 (E)conduct such Quadrennial Energy Review with substantial input from— (i)Congress;
 (ii)the energy industry; (iii)academia;
 (iv)State, local, and tribal governments; (v)nongovernmental organizations; and
 (vi)the public. (c)Submission of quadrennial energy review to Congress (1)In generalThe President—
 (A)not later than 4 years after establishing each Task Force under subsection (a)(1), shall publish and submit to Congress a report on the Quadrennial Energy Review conducted by such Task Force; and
 (B)more frequently than once every 4 years, as the President determines to be appropriate, may prepare and publish interim reports as part of the Quadrennial Energy Review.
 (2)InclusionsThe reports described in paragraph (1) shall include, address, or consider, as appropriate— (A)an integrated view of short-term, intermediate-term, and long-term objectives for Federal energy policy in the context of economic, environmental, and security priorities;
 (B)potential executive actions (including programmatic, regulatory, and fiscal actions) and resource requirements—
 (i)to achieve the objectives described in subparagraph (A); and (ii)to be coordinated across multiple agencies;
 (C)analysis of the existing and prospective roles of parties (including academia, industry, consumers, the public, and Federal agencies) in achieving the objectives described in subparagraph (A), including—
 (i)an analysis by energy use sector, including— (I)commercial and residential buildings;
 (II)the industrial sector; (III)transportation; and
 (IV)electric power; and (ii)other research that informs strategies to incentivize desired actions;
 (D)assessment of policy options to increase domestic energy supplies and energy efficiency; (E)evaluation of national and regional energy storage, transmission, and distribution requirements, including requirements for renewable energy;
 (F)portfolio assessments that describe the optimal deployment of resources, including prioritizing financial resources for energy-relevant programs;
 (G)identification of, and projections for, energy demonstration projects, including timeframes, milestones, sources of funding, and management;
 (H)identification of public and private funding needs for various energy technologies, systems, and infrastructure, including consideration of public-private partnerships, loans, and loan guarantees;
 (I)assessment of global energy competitors and an identification of energy programs that can be enhanced with international cooperation;
 (J)identification of policy gaps that need to be filled to accelerate the adoption and diffusion of energy technologies, including consideration of—
 (i)Federal tax policies; and (ii)the role of Federal agencies as early adopters and purchasers of new energy technologies;
 (K)priority listing for implementation of energy objectives and actions taking into account estimated Federal budgetary resources;
 (L)analysis of— (i)points of maximum leverage for policy intervention to achieve outcomes; and
 (ii)areas of energy policy that can be most effective in meeting national goals for the energy sector; and
 (M)recommendations for executive branch organization changes to facilitate the development and implementation of Federal energy policies.
 (d)Review developmentThe Secretary shall provide the necessary analytical, financial, and administrative support for the conduct of each Quadrennial Energy Review required under this section as may be requested by the cochairpersons of the Task Force.
						.
 (b)Table of contents amendmentThe item relating to section 801 in the table of contents of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.) is amended to read as follows:
				
					
						Sec. 801. Quadrennial Energy Review..
			